Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest an air mattress comprising an impermeable first sheet, second sheet and sidewall cooperating to define a sealed inflatable chamber; a frame having an outer periphery attached to the periphery of the first sheet and an internal aperture with an internal periphery; and a breathable interface material occupying the internal aperture and attached to the internal periphery of the frame, the breathable interface material comprising an upper sheet having an upper plurality of apertures; a lower sheet spaced from the upper sheet; and a resiliently deformable intermediate layer disposed between the upper sheet and the lower sheet and cooperating with the upper and lower sheets to define a volume of the breathable interface material, whereby the breathable interface material is operable to facilitate air flow from the upper sheet through and around the volume, wherein: an inner peripheral portion of the frame is welded to a retainer portion of sidewall which sits proud of a welded connection between the sidewall and the first sheet, and an outer peripheral portion of the frame is welded to an interior surface of the sidewall at a lower junction, such that the frame and the sidewall cooperate to form a corner pocket extending around the periphery of the air mattress. The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673